DETAILED ACTION
This office action is in response to the communication received on 01/17/2020 concerning application no. 16/631,894 filed on 01/17/2020.
Claims 1-15 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the consecutive image display of the ultrasound and x-ray image with an overlay must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 17, recite “maximum detected signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art when a signal is considered to be “maximum”. One interpretation is that the maximum signal is the greatest peak of the signal of number of signals acquired. Another interpretation is the maximum signal is a signal that is has the greatest frequency of a number of signals. Another interpretation is that signal is considered maximum based on the limitation of the amplitude limitations of the probe.
For purposes of examination, the Office is considering signal with the greatest peak to be the maximum detected signal.

Claim 2 is indefinite for the following reasons:
Lines 2, recite “(114)”. This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question.
Line 2, recites “the ultrasound sensor”. There is insufficient antecedent basis for this limitation in the claim.
Line 2, recite “the ultrasound sensor”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “ultrasound sensor” is the same as the “ultrasound transducer” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the ultrasound sensor to be the ultrasound transducer.

Claim 3 is indefinite for the following reasons:
Lines 2, recite “(116)”. This claim element would be indefinite to one with ordinary skill in the art. It is unclear what the parentheticals convey in the claim element in question.

Claim 4 is indefinite for the following reasons:
Line 3, recite “a representation of the medical device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “representation of the medical device” is the same as the “representation of the medical device” established in claim or is a separate and distinct feature. 
For purposes of examination, the Office is considering representation of the medical device to be the same as the one in claim 1.

Claim 15 is indefinite for the following reasons:
Lines 19, recite “maximum detected signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art when a signal is considered to be “maximum”. One interpretation is that the maximum signal is the greatest peak of the signal of number of signals acquired. Another interpretation is the maximum signal is a signal that is has the greatest frequency of a number of signals. Another interpretation is that signal is considered maximum based on the limitation of the amplitude limitations of the probe.
For purposes of examination, the Office is considering signal with the greatest peak to be the maximum detected signal.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an image registration system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “Image registration system for registering a live stream of ultrasound images of a beamforming ultrasound probe with an X-ray image based on i) ultrasound signals transmitted between the beamforming ultrasound probe and an ultrasound transducer that is disposed on a medical device represented in the X-ray image, which ultrasound transducer has a predetermined spatial relationship with the medical device, and based on ii) a position of the medical device derived from the X-ray image”, “identify, from the received X-ray image, a position of the medical device”, “determine, based on the received signals, a location of the ultrasound transducer respective the beamforming ultrasound probe by i) selecting an ultrasound beam of the beamforming ultrasound probe corresponding to the maximum detected signal and ii) calculating, for the selected ultrasound beam, a range between the beamforming ultrasound probe and the ultrasound transducer based on a time of flight of said transmitted ultrasound signals”, and “register each ultrasound image from the live stream with the X-ray image based on the identified position of the medical device wherein said registration includes determining an offset from said identified position that is based on i) the predetermined spatial relationship of the ultrasound transducer respective the medical device and ii) the determined location of the ultrasound transducer respective the beamforming ultrasound probe”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the registration of images taken from an ultrasound and an x-ray system based on the positional relationship of the medical device and its relationship to the ultrasound probe and the ultrasound transducer. Furthermore, the identification of the position of a medical device on an x-ray system can be done with the human mind. The determination of a location of the transducer based on the maximum signal and the range from a time of flight can be performed with the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “image registration system comprising at least one processor”, “receive the live stream of ultrasound images”, “receive the X-ray image that includes the representation of the medical device”, and “receive transmitted and detected signals corresponding to the ultrasound signals transmitted between the beamforming ultrasound probe and the ultrasound transducer disposed on the medical device”. The reception of x-ray images, transmitted and detected signals between the ultrasound probe and the transducer, and the livestream of ultrasound images are a form of an insignificant extra-solution activity that merely amount to data gathering steps. The use of a processor is a mere component that is used to implement the judicial exception and does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an image registration system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identify, from the received X-ray image, the position of the medical device based further on a position of the ultrasound sensor represented in the X-ray image”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the identification of a medical device on an x-ray image by using the position of an ultrasound sensor. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the X-ray image (114) further includes a representation of the ultrasound sensor” and “at least one processor”. The representation of an ultrasound sensor on an x-ray image is a merely displaying step is a form of an insignificant extra-solution activity. The use of a processor is a mere component that is used to implement the judicial exception and does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an image registration system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identify, from the received X-ray image, the position of the medical device based further on a position of the at least one X-ray fiducial represented in the X-ray image”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the identification of position of a medical device based on the position of a fiducial located on the medical device in the x-ray image. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “the medical device (116) further includes at least one X-ray fiducial that is represented in the X-ray image” and “at least one processor”. The representation of a medical device with a fiducial in an x-ray image is a mere displaying step and is a form of an insignificant extra-solution activity. The use of a processor is a mere component that is used to implement the judicial exception and does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an image processing system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identify, from the received X-ray image, the position of the medical device by registering a representation of the medical device with the X-ray image”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the identification of a position of a medical device based on its representation in an x-ray image. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “at least one processor”. The use of a processor is a mere component that is used to implement the judicial exception and does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 5 recites the following elements: “wherein the at least one processor is further configured to display each ultrasound image of the live stream consecutively as an overlay on the X-ray image”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 6 recites the following elements: “wherein the X-ray image is a historic X-ray image that is generated earlier in time than each ultrasound image of the live stream, and wherein the at least one processor is further configured to receive an updated X-ray image that is more recent than the historic X-ray image and to replace the historic X-ray image with the updated X-ray image”. This claim element is a mere displaying and data processing step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 7 recites the following elements: “wherein the ultrasound transducer is a non-imaging ultrasound transducer”. This claim element is a mere data collection step which amounts to a pre/post-solution insignificant activity. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 8 recites the following elements: “wherein the live stream of ultrasound images are provided by a beamforming ultrasound probe selected from the group i) a cardiac probe, ii) an intra cardiac echoscopy, ICE, probe iii) a transesophageal echocardiogram, TEE, probe iv) a transthoracic echocardiogram, TTE, probe iv) an intra vascular ultrasound, IVUS, probe”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 7 rejection.
Claim 9 recites the following elements: “wherein the live stream of ultrasound images includes a current ultrasound image, and wherein the image registration system is further configured to receive user input indicative of a position in the current ultrasound image, and to provide in the registered X-ray image a marker corresponding to the position in the current ultrasound image”. This claim element is a mere data collection and displaying step which amounts to a pre/post-solution insignificant activity. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 7 rejection.
Claim 10 recites the following elements: “wherein the medical device is an esophageal temperature probe”. This claim element is a mere data collection step which amounts to a pre/post-solution insignificant activity. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 10 rejection.
Claim 11 recites the following elements: “wherein the at least one processor is further configured to receive, from the esophageal temperature probe, a temperature signal indicative of a temperature at a position on the esophageal temperature probe and to indicate at a corresponding position in the registered X-ray image, the received temperature”. This claim element is a mere data collection and displaying step which amounts to a pre/post-solution insignificant activity. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 12 recites the following elements: “wherein the X-ray image is a fluoroscopy image”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 13 recites the following elements: “further comprising at least one of: an X-ray imaging system for providing the X-ray image, a beamforming ultrasound probe, a medical device and/or the ultrasound transducer disposed thereon and/or at least one X-ray fiducial for providing a corresponding fiducial representation in the X-ray image”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an image registration system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “register each ultrasound image from the live stream with the X-ray image based on the identified position of the medical device by mapping the ultrasound image coordinate system to the X-ray image coordinate system”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to registering two images based on a position of a medical device that has a defined relationship to each modality. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the X-ray image includes an X-ray image coordinate system and the live stream of ultrasound images includes an ultrasound image coordinate system that is fixed with respect to the beamforming ultrasound probe” and “least one processor”. Imaging associated to coordinate systems is merely a data gathering step that is a form of an insignificant extra-solution activity. The use of a processor is a mere component that is used to implement the judicial exception and does not integrate the judicial exception into a practical application.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites the limitation “computer program product” This limitation as drafted, under broadest reasonable interpretation, covers a transitory form of signal transmission. MPEP 2106.03 recites “When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (PGPUB No. US 2008/0119727) in view of Sun et al. (PGPUB No. US 2008/0095421).

Regarding claim 1, Barbagli teaches the registration system for registering a live stream of ultrasound images of a beamforming ultrasound probe with an X-ray image based on i) ultrasound signals transmitted between the beamforming ultrasound probe and an ultrasound transducer that is disposed on a medical device represented in the X-ray image, which ultrasound transducer has a predetermined spatial relationship with the medical device (Paragraph 0103 teaches that the ultrasound imaging is done in real time. Paragraph 0047 teaches that both the instruments can have ultrasound transducer. Fig. 5 shows the transducer 402 transmitted and ultrasound wave to an ultrasound transponder that is located on the transducer 404. Paragraph 0104 teaches that CT models can be used in the navigation of the catheter assembly. Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy), and based on ii) a position of the medical device derived from the X-ray image (Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view. Paragraph 0047 teaches that both catheters can have ultrasound transducers. Paragraph 0052 teaches that the catheters can be interfaced with ultrasound transducers); the image registration system comprising at least one processor (Processing inherently present in an electronics rack. Paragraph 0041 teaches that the electronics rack has a system hardware and software) configured to: 
receive the live stream of ultrasound images (Paragraph 0103 teaches that the ultrasound imaging is done in real time. Fig. 5 shows the transducer 402 transmitting/receiving multiple ultrasound images); 
receive the X-ray image that includes the representation of the medical device (Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view); 
identify, from the received X-ray image, a position of the medical device (Paragraph 0104 teaches that CT models can be used in the navigation of the catheter assembly. Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view); 
receive transmitted and detected signals corresponding to the ultrasound signals transmitted between the beamforming ultrasound probe and the ultrasound transducer disposed on the medical device (Paragraph 0047 teaches that both the instruments can have ultrasound transducer. Fig. 5 shows the transducer 402 transmitted and ultrasound wave to an ultrasound transponder that is located on the transducer 404); 
determine, based on the received signals, a location of the ultrasound transducer respective the beamforming ultrasound probe by i) selecting an ultrasound beam of the beamforming ultrasound probe corresponding to the maximum detected signal (Paragraph 0054 teaches that the transducer 502 can transmit and receive ultrasound signals that are emitted towards the ultrasound transponder 504 on the device 404. The Fig. 5E shows the transmission and reception. Paragraph 0054 teaches that the signal can be a peak signal. Fig. 5F shows a max peak of the ultrasound signal) and ii) calculating, for the selected ultrasound beam, a range between the beamforming ultrasound probe and the ultrasound transducer based on a time of flight of said transmitted ultrasound signals (Paragraph 0055 teaches that the record of the line and plane of transmission of the ICE catheter to the robotic catheter can be determined. The time of flight is determined between the catheters and this allows for the position and orientation to be localized in a spatial volume). 
However, Barbagli is silent regarding an imaging system, register each ultrasound image from the live stream with the X-ray image based on the identified position of the medical device wherein said registration includes determining an offset from said identified position that is based on i) the predetermined spatial relationship of the ultrasound transducer respective the medical device and ii) the determined location of the ultrasound transducer respective the beamforming ultrasound probe.

	In an analogous imaging field of endeavor, regarding the multi-modality use of ultrasound and x-ray with a medical device, Sun teaches an imaging system, register each ultrasound image from the live stream with the X-ray image based on the identified position of the medical device wherein said registration includes determining an offset from said identified position that is based on i) the predetermined spatial relationship of the ultrasound transducer respective the medical device (Paragraph 0035 teaches that the catheter can be an ultrasound imaging catheter with a sensor located on the tip. Paragraph 0015 teaches that the fluoroscopic imaging system is able to localize the catheter tip by aligning the tip locations. Paragraphs 0003-0004 teaches that the visualization and operation is in real time) and ii) the determined location of the ultrasound transducer respective the beamforming ultrasound probe (Paragraph 0041 teaches that the catheter tip or catheter position in the fluoroscopic image is compared with the position on the ultrasound image. This is done and the relative position and orientation are determined. Paragraph 0043 teaches that further registration may be done for checks and recalibration. Paragraph 0016 teaches that registration occurs in real time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barbagli with Sun’s teaching of ultrasound registration with c-rays based on the position of a medical device with and ultrasound transducer. This modified apparatus would allow the user to be a more robust and accurate form of registration (Paragraph 0015 of Sun). Furthermore, the modification allows for the use of high-resolution images (Paragraph 0024 of Sun).

Regarding claim 2, modified Barbagli teaches the image registration system in claim 1, as discussed above.	
Barbagli further teaches an image registration system, wherein the X-ray image (114) further includes a representation of the ultrasound sensor, and wherein the at least one processor (Processing inherently present in an electronics rack. Paragraph 0041 teaches that the electronics rack has a system hardware and software) is configured to identify, from the received X-ray image, the position of the medical device based further on a position of the ultrasound sensor represented in the X-ray image (Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view. Paragraph 0047 teaches that both catheters can have ultrasound transducers. Paragraph 0052 teaches that the catheters can be interfaced with ultrasound transducers).

Regarding claim 4, modified Barbagli teaches the image registration system in claim 1, as discussed above.	
Barbagli further teaches an image registration system, wherein the at least one processor (Processing inherently present in an electronics rack. Paragraph 0041 teaches that the electronics rack has a system hardware and software) is configured to identify, from the received X-ray image, the position of the medical device by registering a representation of the medical device with the X-ray image (Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view. Paragraph 0047 teaches that both catheters can have ultrasound transducers. Paragraph 0052 teaches that the catheters can be interfaced with ultrasound transducers).

Regarding claim 8, modified Barbagli teaches the image registration system in claim 1, as discussed above.	
Barbagli further teaches an image registration system, wherein the live stream of ultrasound images are provided by a beamforming ultrasound probe selected from the group i) a cardiac probe, ii) an intra cardiac echoscopy, ICE, probe iii) a transesophageal echocardiogram, TEE, probe iv) a transthoracic echocardiogram, TTE, probe iv) an intra vascular ultrasound, IVUS, probe (Paragraph 0043 teaches that the catheter can be an ICE catheter. Paragraph 0051 teaches that the ultrasound transducer can be guided through the esophagus. Paragraph 0038 teaches that the target can be approached via blood vessels, gastrointestinal tract, etc. The surgeon is provided with information and feedback for instrument guidance. Paragraph 0103 teaches that the ultrasound can be performed in real time. Paragraph 0043 teaches that the ultrasound transducers can be phased array transducers).

Regarding claim 12, modified Barbagli teaches the image registration system in claim 1, as discussed above.	
Barbagli further teaches an image registration system, wherein the X-ray image is a fluoroscopy image (Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view).

Regarding claim 14, modified Barbagli teaches the image registration system in claim 1, as discussed above.
However, Barbagli is silent regarding an image registration system, wherein the X-ray image includes an X-ray image coordinate system and the live stream of ultrasound images includes an ultrasound image coordinate system that is fixed with respect to the beamforming ultrasound probe; and wherein the at least one processor is configured register each ultrasound image from the live stream with the X-ray image based on the identified position of the medical device by mapping the ultrasound image coordinate system to the X-ray image coordinate system.
	In an analogous imaging field of endeavor, regarding the multi-modality use of ultrasound and x-ray with a medical device, Sun teaches an image registration system, wherein the X-ray image includes an X-ray image coordinate system and the live stream of ultrasound images includes an ultrasound image coordinate system that is fixed with respect to the beamforming ultrasound probe (Paragraph 0015 teaches that the coordinates of the CT and the ultrasound images are registered together. The ultrasound imaging is done in real time and provides the 3D location of the catheter tip); and wherein the at least one processor is configured register each ultrasound image from the live stream with the X-ray image based on the identified position of the medical device by mapping the ultrasound image coordinate system to the X-ray image coordinate system (Paragraph 0041 teaches that the catheter tip or catheter position in the fluoroscopic image is compared with the position on the ultrasound image. This is done and the relative position and orientation are determined. Paragraph 0043 teaches that further registration may be done for checks and recalibration. Paragraph 0016 teaches that registration occurs in real time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barbagli with Sun’s teaching of using position of a medical device to register ultrasound and x-ray imaging systems. This modified apparatus would allow the user to be a more robust and accurate form of registration (Paragraph 0015 of Sun). Furthermore, the modification allows for the use of high-resolution images (Paragraph 0024 of Sun).

Regarding claim 15, Barbagli teaches the computer program product comprising instructions which when executed on at least one processor of an image registration system (Processing inherently present in an electronics rack. Paragraph 0041 teaches that the electronics rack has a system hardware and software) for registering a live stream of ultrasound images of a beamforming ultrasound probe with an X-ray image based on i) ultrasound signals transmitted between the beamforming ultrasound probe and an ultrasound transducer that is disposed on a medical device represented in the X-ray image, which ultrasound transducer has a predetermined spatial relationship with the medical device (Paragraph 0103 teaches that the ultrasound imaging is done in real time. Paragraph 0047 teaches that both the instruments can have ultrasound transducer. Fig. 5 shows the transducer 402 transmitted and ultrasound wave to an ultrasound transponder that is located on the transducer 404. Paragraph 0104 teaches that CT models can be used in the navigation of the catheter assembly. Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy), and based on ii) a position of the medical device derived from the X-ray image (Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view. Paragraph 0047 teaches that both catheters can have ultrasound transducers. Paragraph 0052 teaches that the catheters can be interfaced with ultrasound transducers); cause the at least one processor to carry out the method steps of:
receiving the live stream of ultrasound images (Paragraph 0103 teaches that the ultrasound imaging is done in real time. Fig. 5 shows the transducer 402 transmitting/receiving multiple ultrasound images);
receiving the X-ray image that includes the representation of the medical device (Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view);
identifying, from the received X-ray image, a position of the medical device receiving transmitted and detected signals corresponding to the ultrasound signals transmitted between the beamforming ultrasound probe and the ultrasound transducer disposed on the medical device (Paragraph 0104 teaches that CT models can be used in the navigation of the catheter assembly. Paragraph 0103 teaches that the ultrasound assembly and the catheter assembly can be used and placed in the correct position based on fluoroscopy. Paragraph 0107 teaches that the catheter is navigated based on the fluoroscopy view. Paragraph 0047 teaches that both the instruments can have ultrasound transducer. Fig. 5 shows the transducer 402 transmitted and ultrasound wave to an ultrasound transponder that is located on the transducer 404);
determining, based on the received signals, a location of the ultrasound transducer respective the beamforming ultrasound probe by i) selecting an ultrasound beam of the beamforming ultrasound probe corresponding to the maximum detected signal (Paragraph 0054 teaches that the transducer 502 can transmit and receive ultrasound signals that are emitted towards the ultrasound transponder 504 on the device 404. The Fig. 5E shows the transmission and reception. Paragraph 0054 teaches that the signal can be a peak signal. Fig. 5F shows a max peak of the ultrasound signal) and ii) calculating, for the selected ultrasound beam, a range between the beamforming ultrasound probe and the ultrasound transducer based on a time of flight of said transmitted ultrasound signals (Paragraph 0055 teaches that the record of the line and plane of transmission of the ICE catheter to the robotic catheter can be determined. The time of flight is determined between the catheters and this allows for the position and orientation to be localized in a spatial volume).
However, Barbagli is silent regarding a computer program product, registering each ultrasound image from the live stream with the X-ray image based on the identified position of the medical device, wherein said registration includes determining an offset from said identified position that is based on i) the predetermined spatial relationship of the ultrasound transducer respective the medical device and ii) the determined location of the ultrasound transducer respective the beamforming ultrasound probe.
In an analogous imaging field of endeavor, regarding the multi-modality use of ultrasound and x-ray with a medical device, Sun teaches a computer program product, registering each ultrasound image from the live stream with the X-ray image based on the identified position of the medical device, wherein said registration includes determining an offset from said identified position that is based on i) the predetermined spatial relationship of the ultrasound transducer respective the medical device (Paragraph 0035 teaches that the catheter can be an ultrasound imaging catheter with a sensor located on the tip. Paragraph 0015 teaches that the fluoroscopic imaging system is able to localize the catheter tip by aligning the tip locations. Paragraphs 0003-0004 teaches that the visualization and operation is in real time) and ii) the determined location of the ultrasound transducer respective the beamforming ultrasound probe (Paragraph 0041 teaches that the catheter tip or catheter position in the fluoroscopic image is compared with the position on the ultrasound image. This is done and the relative position and orientation are determined. Paragraph 0043 teaches that further registration may be done for checks and recalibration. Paragraph 0016 teaches that registration occurs in real time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barbagli with Sun’s teaching of ultrasound registration with c-rays based on the position of a medical device with and ultrasound transducer. This modified apparatus would allow the user to be a more robust and accurate form of registration (Paragraph 0015 of Sun). Furthermore, the modification allows for the use of high-resolution images (Paragraph 0024 of Sun).

Claims 3, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (PGPUB No. US 2008/0119727) in view of Sun et al. (PGPUB No. US 2008/0095421) further in view of Tolkowsky et al. (PGPUB No. US 2012/0004529).

Regarding claim 3, modified Barbagli teaches the image registration system in claim 1, as discussed above.
	However, the combination of Barbagli and Sun is silent regarding an image registration system, wherein the medical device (116) further includes at least one X-ray fiducial that is represented in the X-ray image, and wherein the at least one processor is configured to identify, from the received X-ray image, the position of the medical device based further on a position of the at least one X-ray fiducial represented in the X-ray image.
	In an analogous imaging field of endeavor, regarding the use of x-ray and ultrasound on a medical device, Tolkowsky teaches an image registration system, wherein the medical device (116) further includes at least one X-ray fiducial that is represented in the X-ray image (Paragraph 0076 teaches that the endoluminal device has a radiopaque marker. Paragraph 0080 teaches that the location of the radiopaque marker is determined on the angiographic image), and wherein the at least one processor (Abstract teaches that the processor performs location associated of the endoluminal data acquisition device at a given point) is configured to identify, from the received X-ray image, the position of the medical device based further on a position of the at least one X-ray fiducial represented in the X-ray image (Paragraph 0076 teaches that the endoluminal device has a radiopaque marker. Paragraph 0080 teaches that the location of the radiopaque marker is determined on the angiographic image. The location of the marker corresponds to the location of the endoluminal data point).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli and Sun with Tolkowsky’s teaching of a radio-opaque marker that conveys positional information of a medical device. This modified apparatus would allow the user to produce enhanced images irrespective of contour similarity in image frames (Paragraph 0455 of Tolkowsky). Furthermore, the modification can be performed in real time (Paragraph 0035 of Tolkowsky).

Regarding claim 5, modified Barbagli teaches the image registration system in claim 1, as discussed above.
	However, the combination of Barbagli and Sun is silent regarding an image registration system, wherein the at least one processor is further configured to display each ultrasound image of the live stream consecutively as an overlay on the X-ray image.
	In an analogous imaging field of endeavor, regarding the use of x-ray and ultrasound on a medical device, Tolkowsky teaches an image registration system, wherein the at least one processor (Abstract teaches a processor) is further configured to display each ultrasound image of the live stream consecutively as an overlay on the X-ray image (Paragraph 0417 teaches that the IVUS image and the extraluminal images are displayed concurrently. The extra-luminal image is fluoroscopic. Fig. 10 shows the ultrasound image overlaid atop the x-ray image. Paragraph 0415 teaches that the endoluminal images are done in real-time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli and Sun with Tolkowsky’s teaching of the consecutive display of ultrasound image with x-ray images with an overlay. This modified apparatus would allow the user to produce enhanced images irrespective of contour similarity in image frames (Paragraph 0455 of Tolkowsky). Furthermore, the modification can be performed in real time (Paragraph 0035 of Tolkowsky).

Regarding claim 13, modified Barbagli teaches the image registration system in claim 1, as discussed above.
	However, the combination of Barbagli and Sun is silent regarding an image registration system, further comprising at least one of: an X-ray imaging system for providing the X-ray image, a beamforming ultrasound probe, a medical device and/or the ultrasound transducer disposed thereon and/or at least one X-ray fiducial for providing a corresponding fiducial representation in the X-ray image.
	In an analogous imaging field of endeavor, regarding the use of x-ray and ultrasound on a medical device, Tolkowsky teaches an image registration system, further comprising at least one of: an X-ray imaging system for providing the X-ray image, a beamforming ultrasound probe, a medical device and/or the ultrasound transducer disposed thereon and/or at least one X-ray fiducial for providing a corresponding fiducial representation in the X-ray image (Paragraph 0076 teaches that the endoluminal device has a radiopaque marker. Paragraph 0080 teaches that the location of the radiopaque marker is determined on the angiographic image. The location of the marker corresponds to the location of the endoluminal data point. Fig. 4 shows the markers of the IVUS probe in the fluoroscopic image).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli and Sun with Tolkowsky’s teaching of the consecutive display of ultrasound image with x-ray images with an overlay. This modified apparatus would allow the user to produce enhanced images irrespective of contour similarity in image frames (Paragraph 0455 of Tolkowsky). Furthermore, the modification can be performed in real time (Paragraph 0035 of Tolkowsky).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (PGPUB No. US 2008/0119727) in view of Sun et al. (PGPUB No. US 2008/0095421) further in view of Lachner et al. (PGPUB No. US 2016/0232655).

Regarding claim 6, modified Barbagli teaches the image registration system in claim 1, as discussed above.
	However, the combination of Barbagli and Sun is silent regarding an image registration system, wherein the X-ray image is a historic X-ray image that is generated earlier in time than each ultrasound image of the live stream, and wherein the at least one processor is further configured to receive an updated X-ray image that is more recent than the historic X-ray image and to replace the historic X-ray image with the updated X-ray image.
	In an analogous imaging field of endeavor, regarding x-ray image processing, Lachner teaches an image registration system, wherein the X-ray image is a historic X-ray image that is generated earlier in time than each ultrasound image of the live stream, and wherein the at least one processor is further configured to receive an updated X-ray image that is more recent than the historic X-ray image and to replace the historic X-ray image with the updated X-ray image (Paragraph 0020 teaches that the atlas data is updated with patient images. Paragraph 0056 teaches that the ultrasound images are updating the pre-operative CT images and can be integrated for abnormality detection and pathology classification).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli and Sun with Lachner’s teaching of updating pre-operative images with updated images. This modified apparatus would allow the user to compare high resolution images to patient slices and determining resolution (Paragraph 0007 of Lachner). Furthermore, the modification allows for filling in image information with high reliability (Paragraph 0003 of Lachner).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (PGPUB No. US 2008/0119727) in view of Sun et al. (PGPUB No. US 2008/0095421) further in view of Lee et al. (PGPUB No. US 2013/0296725).

Regarding claim 7, modified Barbagli teaches the image registration system in claim 1, as discussed above.
	However, the combination of Barbagli and Sun is silent regarding an image registration system, wherein the ultrasound transducer is a non-imaging ultrasound transducer.
	In an analogous imaging field of endeavor, regarding use of ultrasound on a medical device used in a patient, Lee teaches an image registration system, wherein the ultrasound transducer is a non-imaging ultrasound transducer (Paragraph 0054 teaches that the catheter tip can be a non-imaging Doppler transducer).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli and Sun with Lee’s teaching of a non-imaging transducer. This modified apparatus would allow the user to be able to accurately place intravascular catheter placement and improve various medical procedures (Abstract of Lee). Furthermore, the modification is cost-effective (Paragraphs 0008-0009 of Lee).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (PGPUB No. US 2008/0119727) in view of Sun et al. (PGPUB No. US 2008/0095421) further in view of Lee et al. (PGPUB No. US 2013/0296725) further in view of Hall et al. (PGPUB No. US 2010/0063400).


Regarding claim 9, modified Barbagli teaches the image registration system in claim 7, as discussed above.
	However, the combination of Barbagli, Sun, and Lee is silent regarding an image registration system, wherein the live stream of ultrasound images includes a current ultrasound image, and wherein the image registration system is further configured to receive user input indicative of a position in the current ultrasound image, and to provide in the registered X-ray image a marker corresponding to the position in the current ultrasound image.
	In an analogous imaging field of endeavor, regarding multi-modal use of ultrasound and x-rays, Hall teaches an image registration system, wherein the live stream of ultrasound images includes a current ultrasound image, and wherein the image registration system is further configured to receive user input indicative of a position in the current ultrasound image, and to provide in the registered X-ray image a marker corresponding to the position in the current ultrasound image (Paragraph 0015 and 0017 teach that the use of a user input. Paragraph 0028 teaches that the user input can be used the identify the tip 162 on the used image. Paragraph 0029 teaches that the x-ray image is registered with the ultrasound image based on the tip location that is shown in the x-ray image as well. Abstract teaches that the ultrasound imaging is done in real time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli, Sun, and Lee with Hall’s teaching of user input of a position of an ultrasound image for x-ray registration. This modified apparatus would allow the user to avoid damage to anatomical structures and the precise guidance of guide-wire and catheter (Paragraph 0002 of Hall). Furthermore, the modification allows for the simultaneous display of ultrasound and x-ray (Paragraph 0042 of Hall).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barbagli et al. (PGPUB No. US 2008/0119727) in view of Sun et al. (PGPUB No. US 2008/0095421) further in view of Lee et al. (PGPUB No. US 2013/0296725) further in view of Fojtik (PGPUB No. US 2015/0094570).

Regarding claim 10, modified Barbagli teaches the image registration system in claim 7, as discussed above.
	However, the combination of Barbagli, Sun, and Lee is silent regarding an image registration system, wherein the medical device is an esophageal temperature probe.
	In an analogous imaging field of endeavor, regarding medical devices with ultrasound and used in relation to x-ray, Fojtik teaches an image registration system, wherein the medical device is an esophageal temperature probe (Claim 1 teaches that the temperature probe is inserted into the esophagus. Paragraph 0016 teaches that the temperature monitoring can be done on the esophageal wall).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli, Sun, and Lee with Fojtik’s teaching of an esophageal temperature probe. This modified apparatus would allow the user to monitor the temperatures of a patient over different locations over an area (Paragraph 0002 of Fojtik). Furthermore, the modification allows for the monitoring of temperatures with the prevention of damaging temperatures (Abstract of Fojtik).

Regarding claim 11, modified Barbagli teaches the image registration system in claim 10, as discussed above.
	However, the combination of Barbagli, Sun, and Lee is silent regarding an image registration system, wherein the at least one processor is further configured to receive, from the esophageal temperature probe, a temperature signal indicative of a temperature at a position on the esophageal temperature probe and to indicate at a corresponding position in the registered X-ray image, the received temperature.
	In an analogous imaging field of endeavor, regarding medical devices with ultrasound and used in relation to x-ray, Fojtik teaches an image registration system, wherein the at least one processor is further configured to receive, from the esophageal temperature probe, a temperature signal indicative of a temperature at a position on the esophageal temperature probe and to indicate at a corresponding position in the registered X-ray image, the received temperature (Claim 1 teaches that the temperature probe is inserted into the esophagus. Paragraph 0016 teaches that the temperature monitoring can be done on the esophageal wall. Paragraph 0043 teaches that the display element shows the temperatures along the temperature sensor position of the elongate member 20 of the probe. Claim 3 teaches that the imaging of the location to the temperature sensing portions is done with fluoroscopy).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barbagli, Sun, and Lee with Fojtik’s teaching of esophageal temperature probe with corresponding x-ray image and registered temperatures at positions. This modified apparatus would allow the user to monitor the temperatures of a patient over different locations over an area (Paragraph 0002 of Fojtik). Furthermore, the modification allows for the monitoring of temperatures with the prevention of damaging temperatures (Abstract of Fojtik).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deladi et al. (PGPUB No. US 2013/0245433): Teaches location determination of ultrasound imaging device and the use of x-ray models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793